. => ——— TN
Case 1:20-cr-00160-MKV Document 227 Filed 06/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT IN AND FOR
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
Plaintiff,

JORGE NAVARRO, et al.

)
)
)
vs. ) Case No. 20-CR-00160-MKV
)
)
Defendant )

)

 

WAIVER OF APPEARANCE AT STATUS CONFERENCE

I, Jorge Navarro, am aware that based on the Court’s Emergency Individual Rules and
Practices In Light of COVID-19, a telephonic status conference is being held in this matter on

June 30, 2020 before the Honorable Mary K. Vyskocil.

I hereby waive my right to be present in court for the above-mentioned telephonic status
conference. I understand that my attorney Jason W. Kreiss, Esq. will appear on my behalf and
represent my interests at that time. I will confer with my attorney to be apprised as to what

transpired at the hearing.

I am currently being supervised by U.S. Pretrial Services in the Southern District of

Florida and have been in compliant with all terms and conditions of my pretrial release.

I HEREBY DECLARE AND AFFIRM that the contents of this waiver are true and

accurat¢ to the best of my knowledge, information, and belief.

  

6~26-20
——

T Navarro Date
|

Page 1 of 2
a

Case 1:20-cr-00160-MKV Document 227 Filed 06/26/20 Page 2 of 2

Respectfully Submitted:

W.

-

Yr

Jason W. Kreiss, Esq.
Attorney for Defendant Navarro

The Kreiss Law Firm
1824 SE 4" Avenue
Fort Lauderdale, FL 33316

Tel. 954-525-1971
Fax 954-525-1978

Email: jwk@kreisslaw.com

CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that the foregoing was filed this 26" day of June via CM/ECF and

served on all counsel of record appearing on CM/ECF.

/s/

W. Kreé

Jason W. Kreiss, Esq.

Page 2 of 2
